United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 11-3754
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

                                 Duane Dale Big Eagle

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                      for the District of South Dakota - Pierre
                                   ____________

                             Submitted: October 19, 2012
                               Filed: January 10, 2013
                                   ____________

Before RILEY, Chief Judge, BEAM and COLLOTON, Circuit Judges.
                              ____________

RILEY, Chief Judge.

        A jury convicted Duane Big Eagle of conspiracy to commit bribery of an Indian
tribal official, and aiding and abetting a bribery involving an agent of an Indian tribal
government, in violation of 18 U.S.C. §§ 371, 666(a), and 2. The district court1


      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota.
sentenced Big Eagle to concurrent 36-month terms of imprisonment. Big Eagle raises
evidentiary challenges on appeal. Having jurisdiction under 28 U.S.C. § 1291, we
affirm.

I.    BACKGROUND
      A.     Facts
             1.    Kickback Scheme
      From 2002 through 2006,2 Big Eagle was the elected chairman of the Crow
Creek Sioux Tribe (tribe), a federally recognized Indian tribe headquartered in Ft.
Thompson, South Dakota. While Big Eagle was chairman, and also at other times,
Big Eagle and other tribal council members accepted bribes from construction
contractors in exchange for lucrative contracts from the tribe.

       In April of 2005, the Crow Creek Sioux Tribal School (school), a residential
boarding school in Stephan, South Dakota, operated by the tribe and funded
substantially with federal grant money, caught fire—twice within four days. The fires
caused extensive damage to a student dormitory and the kitchen. The tribe received
insurance money and grants from the Bureau of Indian Affairs (BIA) to pay for
repairs. The tribal council and the BIA authorized Scott Raue, the school’s
administrator, to accept no-bid and sole-source contracts in order to expedite the
repairs. Raue and the school board selected contractors who were willing to pay
kickbacks to receive these contracts. The basic bribery scheme was simple—Raue
accepted inflated invoices from contractors, and the contractors would split the excess
payments with Raue. Raue shared these illicit kickbacks with Big Eagle and with
council members Norman Thompson and Randy Shields. Raue gave money directly
to Big Eagle on “[w]ay more than two occasions.”



      2
      Big Eagle also served as tribal chairman from 1978 through 1981, 1992
through 1998, and 2010 through 2011.

                                         -2-
              2.    Kutz
       Royal Kutz was a construction contractor who worked for the tribe on the
school repair project. Raue asked Kutz for kickbacks approximately four times, and
Kutz acquiesced. Sometimes Kutz paid Raue directly in cash. Other times, Kutz
would leave cash on a bucket in Kutz’s garage for Raue to pick up. Kutz believed the
money was for Raue, and Raue never indicated to Kutz the money was to be
distributed to Big Eagle or the other council members.

      In 2004, Thompson told Raue that Kutz was out of favor with the tribal
council, and Raue should no longer permit Kutz to work at the school. Big Eagle met
with Kutz to resolve the situation and convinced Kutz to continue working at the
school. After this, Kutz continued to pay bribes to Raue in connection with Kutz’s
work at the school.

             3.    McClatchey
       Craig McClatchey was an architect who contracted for the tribe, starting in
January 2002. In June 2002, Raue began asking McClatchey for loans. McClatchey
was not comfortable with the request, but agreed to loan Raue $2,000 upon Raue’s
promise to pay the loan back and in order to maintain amicable relations with the
tribe. Eventually, Raue informed McClatchey that Raue would not repay the loan,
and “the Tribal chairman” wanted McClatchey to pay kickbacks on the payments
McClatchey received from the tribe. Initially, McClatchey resisted making these
payments, but ultimately acquiesced. Between June 2002 and April 2005,
McClatchey paid Raue between $80,000 and $120,000 in kickbacks.

       After the April 2005 dormitory fire, Rick Hahn, another contractor, asked
McClatchey to participate in the school project. Not wanting to deal directly with the
tribe because of the kickbacks, McClatchey asked Hahn to “administer” the contract,
and Hahn agreed. McClatchey believed under this arrangement he would not be
pressured to pay additional kickbacks.

                                         -3-
       McClatchey’s only meeting with Big Eagle took place in a restaurant in Pierre,
South Dakota. McClatchey traveled with his daughter to Pierre for an informal lunch
meeting with Raue and Hahn. During the meeting, Big Eagle came into the restaurant
and was introduced to McClatchey. Big Eagle said, “Hi,” and then walked around the
lunch table to stand directly behind McClatchey’s daughter, facing McClatchey. Big
Eagle put his hands on McClatchey’s daughter’s shoulder, looked McClatchey
directly in the eyes, and said, “You’re going to play ball with us, aren’t you, Craig?”

               4.    Bauman
       Archie Bauman also contracted with the tribe to perform construction services
after the fire. In June of 2008, Thompson and Shields asked Bauman to provide a
short-term loan to the tribe. Bauman resisted because the tribe owed Bauman money.
Bauman eventually loaned the tribe $160,000, and made several personal loans to
Thompson, Shields, and council chairman Brandon Suaze. In July 2008, the tribe
repaid the $160,000 loan, plus $49,271 in interest. Between June and October 2008,
Bauman made additional loans to the tribe and tribal council members, most notably
a $50,000 loan to the tribe in August 2008. During this period, Bauman signed a
contract with the tribe to construct teacher housing on the school property.

       On October 21, 2008, Bauman met with Raue, Thompson, Shields, Big Eagle,
Suaze, and former council member Rocky Fallis at Bauman’s office. They discussed
how the tribe and individual council members could repay the Bauman loans. The
men knew the tribal council members were under federal investigation for corruption
and believed if the loans were not repaid the investigators would believe them to be
illegal kickbacks. At this meeting, Big Eagle, Shields, and Thompson pressured
Bauman for an additional $5,000 loan. Bauman decided it would be best to give the
money to Big Eagle because Big Eagle was not serving on the tribal council at that
time. It was understood by Bauman that Big Eagle would distribute the money to the
other men, to hide the source of the funds. Thompson wrote a $5,000 check to Big



                                         -4-
Eagle. Unbeknownst to the participants at this meeting, Suaze was cooperating with
law enforcement and surreptitiously recorded the meeting.

       B.     Procedural History
       On October 13, 2010, a grand jury indicted Big Eagle on two counts of
conspiracy to commit bribery of a tribal official, in violation of 18 U.S.C. § 371, and
two counts of bribery involving an agent of an Indian tribal government, in violation
of 18 U.S.C. §§ 666(a) and 2. Counts I and II of the indictment related to Big Eagle’s
alleged conspiracy to solicit and acceptance of a bribe from Kutz in December of
2005. Counts III and IV of the indictment related to Big Eagle’s alleged conspiracy
to solicit and acceptance of a bribe from Bauman in October 2008.

       Before trial, Big Eagle moved to exclude “[a]ny evidence of uncharged crimes
or bad acts,” specifically, evidence contractors other than Bauman and Kutz paid
bribes to the conspirators, because the government failed to provide Big Eagle with
pretrial notice of its intent to use such evidence, as required by Fed. R. of Evid.
404(b)(2). Big Eagle also moved to exclude “[a]ny testimony of Craig McClatchey.”
The district court held a hearing on this motion. At the hearing, the district court
announced

      The Court’s inclined to allow the government to put on evidence of
      bribes solicited by Raue—or taken by Raue from not only those
      specifically named in the Indictment, that is, Kutz, but also those
      similarly positioned, because the Indictment does clearly allege a
      conspiracy relating to the Crow Creek tribal schools.

      ....

      The government has said it’s not going to put in evidence that
      McClatchey had his 11-year-old daughter [at the meeting with Big
      Eagle] and that a statement that McClatchey maybe perceived as a threat
      on his daughter occurred. That’s—that’s not going to come in. The

                                          -5-
      statement seems like it should come in; but the context where one
      person might think it a threat involving a child, that’s not going to come
      in.

      ....

      The Court is mindful of its desire to provide some certainty to counsel;
      but, again, we’re dealing with an area and a situation where the Court
      has heard no testimony.

      ....

            The Court’s inclination is to grant the motion in limine only to the
      extent of prohibiting Mr. McClatchey from testimony about Mr. Big
      Eagle’s comments being some threat to his daughter.

      ....

           So that is the preliminary ruling of the Court. The Court will
      make further rulings on objections as the case progresses.

The government proposed that Big Eagle offer an instruction cautioning the jury only
to consider the evidence for permissible purposes, but Big Eagle refused, arguing a
limiting instruction would not be appropriate.

       At trial, Raue testified that, when selecting contractors for work at the school,
Raue favored contractors with a history of paying bribes, and that Raue shared bribes
with Big Eagle on multiple occasions. Additionally, McClatchey testified Raue
solicited kickbacks from McClatchey, and Raue told McClatchey “the tribal
chairman” had insisted on the kickbacks. Big Eagle did not object to this testimony.

      The government also offered testimony concerning the meeting between
McClatchey and Big Eagle. On direct examination, McClatchey testified his daughter
had been present at the meeting, Big Eagle stood behind McClatchey’s daughter, and

                                          -6-
Big Eagle asked if McClatchey was “going to play ball with us.” On cross-
examination, Big Eagle’s attorney asked McClatchey to clarify his testimony
regarding the encounter: “Your recollection is that he said, ‘Hi. Nice to meet you.
Are you going to play ball with us, . . . Craig?’” McClatchey responded:

            Not exactly like that. What—he said, “Hi. Nice to meet you.”
      And he waited a few moments. And then, like I said, he walked behind
      my daughter and put his hands on her shoulders and looked straight at
      me and said, “Now, you’re going to play ball with us, aren’t you,
      Craig?” And that’s all he said.

Big Eagle did not object to the response, move to strike the response, ask for a
cautionary jury instruction, or move for a mistrial. Instead, Big Eagle challenged
McClatchey’s memory with this exchange:

      Q:     And your memory is so keen that you recalled the verbatim
             statement that [Big Eagle] made to you; is that right?

      A:     Not on everything, but on this particular item, yes, sir.

      At closing, Big Eagle’s lawyer, recalling the restaurant conversation with
McClatchey’s daughter present, suggested McClatchey’s testimony was not
credible—“It doesn’t make any sense.” The government, in rebuttal, responded:
“when the chairman put his hands on [McClatchey’s] daughter’s shoulders and
looked him in the eye and said, ‘You are going to play ball with us, aren’t you,
Craig?’ that’s something that would stick with you.”

      The jury convicted Big Eagle of Counts I, III, and IV, and the district court
sentenced Big Eagle to concurrent 36-month terms of imprisonment. Big Eagle
appeals the district court’s denial of his motion in limine regarding uncharged crimes
evidence and the admission of McClatchey’s testimony regarding Big Eagle’s
statements in the presence of McClatchey’s daughter.

                                         -7-
II.    DISCUSSION
       A.     Standard of Review
       Ordinarily we review for abuse of discretion the district court’s rulings
regarding the admission of evidence. See United States v. Shores, 700 F.3d 366, 370
(8th Cir. 2012). If a party fails to raise a timely objection, our review is limited to
plain error. See id. Under plain error review, Big Eagle must show “that the district
court committed an error that is clear or obvious, that the error affected his substantial
rights, and that the error seriously affects the fairness, integrity, or public reputation
of judicial proceedings.” United States v. Troyer, 677 F.3d 356, 358-59 (8th Cir.
2012).

      B.      Motion in Limine
      Under the Federal Rules of Evidence, “[o]nce the court rules definitively on the
record” concerning a party’s in limine objection to admission of evidence, “a party
need not renew an objection or offer of proof to preserve a claim of error for appeal.”
Fed. R. Evid. 103(b). We must decide in this case whether Big Eagle’s pretrial
objections, in light of the district court’s rulings, sufficiently preserved his evidentiary
challenges on appeal.

       The district court’s tentative ruling on the admissibility of uncharged crimes
evidence was not final, and not sufficient to preserve Big Eagle’s objections on
appeal. The district court explicitly stated the ruling was “preliminary,” noted the
court had not heard the evidence the government intended to present, and emphasized
the court would “make further rulings on objections as the case progresses.” Taken
in context, it is clear the district court did not intend this ruling to be definitive, but
intended to address Big Eagle’s concerns in light of the evidence the government
offered at trial, subject to Big Eagle’s specific objections to such evidence. Big
Eagle’s failure to object at trial limits our review of these challenges to plain error.
See Shores, 700 F.3d at 370.

                                            -8-
       Testimony concerning Big Eagle’s statements in the presence of McClatchey’s
young daughter presents a closer question. The district court expressed its
“inclination . . . to grant the motion in limine only to the extent of prohibiting Mr.
McClatchey from testimony about Mr. Big Eagle’s comments being some threat to
his daughter.” The district court’s pretrial ruling was more unclear regarding whether
McClatchey could testify about his daughter being present at the meeting. When
McClatchey volunteered this information at trial, McClatchey never testified he
perceived Big Eagle’s words and actions as a threat, and neither Big Eagle nor the
government raised any objection or requested a limiting instruction regarding
McClatchey’s answers. On cross-examination, Big Eagle revisited the same
testimony, giving McClatchey a second opportunity to relate the conversation. Cf.
United States v. Huerta-Orosco, 340 F.3d 601, 604 (8th Cir. 2003) (observing “‘a
party introducing evidence cannot complain on appeal that the evidence was
erroneously admitted’” (quoting Ohler v. United States, 529 U.S. 753, 755 (2000))).

      Because no objection was made, the district court was not called upon to
exercise its discretion. Therefore, our review is limited to plain error.

        C.     Intrinsic or Extrinsic Evidence
        Big Eagle argues the district court erred in determining evidence relating to
uncharged bribery activity was “intrinsic” to the charged conspiracy and therefore
admissible notwithstanding the government’s failure to give Big Eagle pretrial notice
of its intent to use this evidence.

      Under Rule 404(b), the government may, in certain circumstances, introduce
evidence of “crimes, wrongs, or other acts” committed by the defendant. Rule 404(b)
requires the government to provide the defendant with pretrial notice of the “general
nature” of such evidence the government intends to use at trial. See United States v.
Clarke, 564 F.3d 949, 957 (8th Cir. 2009). However, “‘where evidence of another
crime is so intertwined with the offense of conviction that proof of one incidentally

                                         -9-
involves the other or explains the circumstances of the other, it is . . . not governed
by Rule 404(b).’” Shores, 700 F.3d at 371 (quoting United States v. Molina, 172
F.3d 1048, 1055 (8th Cir. 1999)). This evidence is admissible because it “completes
the story or provides a total picture of the charged crime.” United States v. Johnson,
463 F.3d 803, 808 (8th Cir. 2006) (quoting United States v. Forcelle, 86 F.3d 838,
842 (8th Cir. 1996)) (internal quotation marks omitted).

       We considered “intrinsic” evidence of a kickback operation in Johnson, 463
F.3d at 805, 808. Johnson, a state social services worker, fraudulently issued public
assistance checks to unqualified individuals in exchange for kickbacks. See id. at
805-06. The government charged Johnson with mail fraud relating to three fraudulent
transactions, but the government produced evidence of numerous other fraudulent
transactions. See id. at 806-07. Johnson argued the evidence was not admissible
under Rule 404(b). See id. at 807. We rejected Johnson’s argument, finding the
evidence intrinsic to the conspiracy because it was necessary to establish Johnson’s
motive to issue fraudulent checks and therefore was an “inextricable part of the
government’s case.” Id. at 808.

      The instant case is similar to Johnson. The government alleged Big Eagle
conspired to receive kickbacks from Bauman and Kutz, and the testimony of Raue
and McClatchey regarding other kickbacks was necessary to explain the relationship,
motives, and scheme among Big Eagle, Raue, the other council members, and the
contractors making kickback payments. It is neither “clear” nor “obvious” the district
court erred in admitting this evidence in light of Johnson. Cf. Troyer, 677 F.3d at
358. Big Eagle fails to establish plain error.

       D.     McClatchey’s Testimony
       Big Eagle further contends the district court erred in permitting McClatchey
to testify regarding Big Eagle’s statement at the meeting between McClatchey and
Big Eagle. Big Eagle also challenges the government’s entry into evidence,

                                         -10-
purportedly contrary to the district court’s ruling, of the circumstances indicating Big
Eagle’s statement may have been a threat against McClatchey’s daughter.

       With respect to Big Eagle’s statement to McClatchey, Big Eagle declined the
government’s pretrial offer of a limiting instruction. Therefore, Big Eagle waived his
right to challenge the admission of the evidence to the extent any unfair prejudice
would have been alleviated by a curative instruction. See United States v. Petrovic,
___ F.3d ___, ___, 2012 WL 6197499, at *6 (8th Cir. Dec. 13, 2012). “[A]
cautionary instruction [is] generally sufficient to alleviate prejudice” stemming from
improperly admitted evidence. United States v. Diaz-Pellegaud, 666 F.3d 492, 503
(8th Cir. 2012). Where such an instruction is given or waived, we “will affirm a
conviction where there was substantial evidence of guilt.” Id. (quoting United States
v. Urick, 431 F.3d 300, 304 (8th Cir. 2005)) (internal marks omitted). In Big Eagle’s
case, substantial evidence confirms Big Eagle conspired with Raue and others to
receive kickbacks from Bauman and Kutz. Big Eagle was not sufficiently prejudiced
by McClatchey’s testimony to warrant relief in this case.

       Big Eagle could have minimized his prejudice by objecting and requesting that
the district court strike the allegedly improper testimony and also issue a cautionary
instruction. Big Eagle did not move for a mistrial on the basis of this evidence. We
prefer not to order a new trial where the defendant failed to raise the issue of a
mistrial before the district court. Cf. id. (“We give the district court broad discretion
to grant or deny a motion for mistrial because it is in a far better position to weigh the
effect of any possible prejudice. Less drastic measures such as a cautionary
instruction are generally sufficient to alleviate prejudice.” (internal citations and
quotation marks omitted)).

      Given the substantial evidence of Big Eagle’s guilt, and Big Eagle’s failure to
object and his decision to rehash the same testimony on cross-examination, we



                                          -11-
conclude Big Eagle was not sufficiently prejudiced by the admission of this testimony
for us to exercise our discretion to recognize plain error, if any existed.

III.   CONCLUSION
       We affirm.
                  ______________________________




                                        -12-